07/08/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0543



                           No. DA 19-0543

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

ROBERT LEWIS WING,

          Defendant and Appellant.



                               ORDER

     Upon consideration of Appellant’s motion to voluntarily dismiss

the appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                    July 8 2020